Citation Nr: 1549540	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-35 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type 2, to include as due to toxic herbicide exposure.

2. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a liver disorder, to include as secondary to diabetes mellitus.

3. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a skin disorder to include as due to toxic herbicide exposure.

4. Entitlement to service connection for diabetes mellitus, type 2, to include as due to toxic herbicide exposure.

5. Entitlement to service connection for a liver disorder, to include as secondary to diabetes mellitus.
6. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter is on appeal from rating decisions in July 2012, June 2013 and December 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

The Veteran testified before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, he has waived his right to initial review by the RO.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for an acquired psychiatric disorder and liver disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the claims of entitlement to service connection for a liver disorder and a skin disorder were denied on the basis that neither disorder was shown during active duty service, nor were they related to active duty service or to toxic herbicide exposure. 

2.  In a February 2009 rating decision, the claim of entitlement to service connection for diabetes mellitus, type II, was denied on the basis that such disorder was not shown during active duty service and was not related to active duty service or to toxic herbicide exposure; claims of entitlement to service connection for a liver disorder and a skin disorder were denied and were not reopened as no new and material evidence had been shown.  This is the last final denial of these claims.  

3.  The evidence added to the record since the February 2009 decision became final does not relate to an unestablished fact that is necessary to substantiate the claim of service connection for a skin disorder, but does relate to an unestablished fact necessary to substantiate the claims of service connection for a diabetes mellitus and a liver disorder.  

4.  The Veteran has a valid diagnosis of diabetes mellitus, type 2, which is presumed related to his toxic herbicide exposure.  


CONCLUSIONS OF LAW

1. The February 2009 rating decision that denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type 2, and did not reopen previously denied claims of entitlement to service connection for a liver disorder and a skin disorder, is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).

2.  As the evidence received subsequent to the February 2009 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a diabetes mellitus, type 2, to include as due to toxic herbicide exposure, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).

3. As the evidence received subsequent to the February 2009 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a liver disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).

4. As the evidence received subsequent to the February 2009 rating decision is not new and material, the requirements to reopen the claim for entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).

5.  The criteria for entitlement to service connection for diabetes mellitus, to include as due to toxic herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in August 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his skin disorder and how long he has experienced symptoms.  He also discussed the nature and onset of his psychiatric symptoms.    

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of such evidence is to be presumed unless "patently incredible" See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As is relevant here, the Veteran is claiming entitlement to service connection for diabetes mellitus, a liver disorder and a skin disorder.  Claims for service connection for a liver and skin disorder were originally denied by the RO in a December 2005 rating decision on the basis that neither was shown during active duty service, nor were they related to service or to toxic herbicide exposure.  Although he submitted a timely notice of disagreement, these issues were again denied in a January 2007 statement of the case.  An appeal was never perfected.  

In October 2008, the Veteran submitted a new claim seeking to reopen the previously denied claims for service connection for a liver and skin disorder.  He also submitted a new claim seeking service connection for diabetes mellitus.  The liver and skin disorder claims were denied on the basis that none of the evidence submitted since December 2005 was both "new" and "material" to his claim.  His new claim for diabetes mellitus was denied on the basis that he had not been clinically diagnosed with this disorder.  He did not appeal this decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of all three claims.

As an initial matter, after a review of the evidence submitted since the February 2009 rating decision became final, the Board determines that reopening a claim of service connection for a skin disorder is not warranted.  Specifically, the evidence prior to the February 2009 denial of this claim included the Veteran's service treatment records, a series of private treatment records from Dr. K.B. from 2003 to 2006, as well as VA treatment records and VA examinations performed in January 2009.  The most pertinent evidence from this period was a treatment note from August 2005, which diagnosed with Veteran with chronic hand dermatitis.  The evidence added since the February 2009 rating decision includes additional private treatment records from Dr. H.A.K. from 2011 to 2012, as well as dermatology records from a physician's assistant (D.B.) from 2014.  The evidence also includes a VA examination concerning the Veteran's diabetes mellitus claim. 

While it is true that the private treatment records from 2014 specifically address the Veteran's skin disorder, none of them establish a relationship between this disorder and his active duty service or to toxic herbicide exposure, which was substantially why the claim was previously denied.  Indeed, while one treatment record from March 2014 noted that the Veteran stated that rashes had been present for many years, and that he had been "exposed to chemicals" while in service, there is no indication in these records to suggest that the Veteran's active duty service (or his exposure to toxic herbicides) caused his current disorder.  Indeed, many of these treatment records focus exclusively on current treatment, rather than any discussion of etiology.  Therefore, these records are "new," in that they were not reviewed by the RO prior to the last final denial of the claim.  However, they are not "material," as they are not probative to an unestablished fact necessary to support the claim.  Specifically, none of them establish a connection between his skin disorder and his active duty service.  

The Board recognizes that the evidence also includes a statement from D.B. regarding whether the Veteran's skin disorder was related to his service.  However, this statement merely states that D.B. "cannot confirm or deny the connection between" the Veteran's rash and his chemical exposure.  Even when considering low standard required to reopen a previously denied claim under Shade, this noncommittal statement, while "new," is not "material," as it does not relate to an unestablished fact necessary to support the claim.  

With respect to the Veteran's statements, the Board finds that the assertions that his rash has been present since the 1970s is effectively duplicative of the statements already included in the claims file and considered in the prior final decisions.  As such, the remaining statements (to include those that were made at his hearing before the Board in August 2015, are not new, but instead are merely recitations of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran's statements are thereby not new and material evidence.  Therefore, as evidence that is both "new" and "material" has not been submitted, there is no basis to reopen the previously denied claim.   

As for the Veteran's claims related to his diabetes mellitus and his liver disorder, the Board determines that both of these claims should be reopened.  Specifically, although the Veteran's diabetes claim was denied on the basis that he did not have a valid diagnosis, he has submitted additional documentation that includes recent laboratory results regarding his glucose and A1C levels, both of which may serve to establish a diagnosis of diabetes mellitus.  

As for the Veteran's liver disorder claim, the evidence now includes a statement by a private clinician who pointed out that diabetes mellitus "can be at least one risk factor for his fatty liver disease."  As will be discussed below, the Board concludes that service connection for diabetes mellitus should be granted.  As such, this evidence is relevant to the question of whether service connection is warranted on a secondary basis.  

Therefore, as the evidence presented since February 2009 is both "new" and "material" to the claims of entitlement to service connection for diabetes mellitus and liver disease, these claims should be reopened.  

Service Connection

The Veteran is seeking service connection for diabetes mellitus, which he asserts is related to his toxic herbicide exposure while serving in the Republic of Vietnam.  
VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, ischemic heart disease, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers and, as potentially relevant here, Type 2 diabetes mellitus.  38 C.F.R. § 3.309(e).

After review of the competent evidence, the Board determines that service connection should be granted.  First, the Veteran's personnel records reflect that he served in the Republic of Vietnam from January 1969 to January 1970, and is therefore presumed to have been exposed to toxic herbicides.  Indeed, this fact has never been in doubt.  

Next, while there is conflicting evidence as to whether the Veteran has a valid diagnosis of diabetes mellitus, the Board determines that there is sufficient evidence of a diagnosis.  Specifically, according to private treatment records, the Veteran has been diagnosed with diabetes mellitus by his private physician since at least March 2012.  Indeed, not only has he been diagnosed, he has also been prescribed Glucophage in order to control his diabetic symptoms since that time.  

Recognition is given to the opinion of a VA examiner, who stated in a July 2012 VA examination that the laboratory criteria for a diagnosis of diabetes mellitus had not been met.  This VA examiner specifically noted that, although the private physician diagnosed diabetes mellitus, the Veteran "still has had no laboratory data that qualifies him for that diagnosis."  The VA examiner also pointed out that the Veteran's fasting glucose levels have been "well under 126" and he has never had an A1C in excess of 6.5.  

However, the Board also recognizes that there is no bright-line test that establishes the presence or absence of diabetes mellitus for VA purposes.  Indeed, the VA Adjudication Procedures Manual notes that many of the quantitative tests for diabetes mellitus, including glucose levels, may be inaccurate for a number of reasons, to include a low renal threshold for sugar, hypothyroidism, and infection.  See Adjudication Procedures Manual M21-1, Part III.iv.4.F.1.a.  (November 3, 2015); See also VBA Training Letter 00-06 (July 17, 2000).  

In the Board's view, it is sufficient for service connection purposes that a treating physician has not only diagnosed the Veteran with diabetes, but has gone so far as to prescribe medication for the disorder.  Therefore, as the Veteran's diagnosed diabetes mellitus may be presumed related to his toxic herbicide exposure, service connection is warranted on this basis.  


ORDER

New and material evidence having been submitted, the application to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type 2, to include as due to toxic herbicide exposure, is granted, and the claim is reopened.

New and material evidence having been submitted, the application to reopen a previously denied claim of entitlement to service connection for a liver disorder, to include as secondary to diabetes mellitus, type 2, is granted, and the claim is reopened.

New and material evidence having not been submitted, the application to reopen a previously denied claim of entitlement to service connection for a skin disorder, to include as due to toxic herbicide exposure, is denied

Service connection for diabetes mellitus, type 2, to include as due to toxic herbicide exposure, is granted.


REMAND

As service connection for diabetes mellitus is warranted, additional development is required before the Veteran's claims related to his liver and psychiatric disorders may be adjudicated.  

Specifically, in a February 2011 treatment note, a private consultant who diagnosed the Veteran with fatty liver disease also noted that patients with diabetes mellitus are at higher risk for such liver disorders.  Moreover, at his hearing before the Board, the Veteran attributed his acquired psychiatric disorder at least partially to the limitations he experiences resulting from his diabetes mellitus.  While this evidence is insufficient by itself to warrant service connection, it is sufficient such that VA examinations and opinions would be appropriate.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Huntington, West Virginia, since November 2009, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof. 

2.  Following completion of the above, schedule the Veteran for VA examinations to determine the nature, extent, onset and etiology of his liver and acquired psychiatric disorders.  The claims file must be provided to the examiners for review.  All indicated studies deemed necessary by the examiners should be performed, and all findings of these tests should be reported in detail.

The examiners should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's acquired psychiatric (including posttraumatic stress disorder) and liver disorders had their onset in, or are otherwise etiologically related to active service or are proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  

The examiners must also consider the Veteran's lay statements regarding these disorders.  If the examiners cannot provide any of the requested opinions without resorting to speculation, they should provide an explanation stating why this is so.  In so doing, the examiners should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that they have exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, the claims should be readjudicated.  If the claims are not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


